           Case 8:21-cv-02183-CBD Document 4 Filed 08/25/21 Page 1 of 6
p




          IN THE CIRCUIT COURT FOR PRINCE GEORGE'S COUNW, MAR'itiL,ANID

    MICHAEL SAVAGE
    5724 Osprey Court
    Clifton, VA 20124                            *

            PlaintifP,                           *

    V.                                           *      Case Ato.

    HOME DEPOT U.S.A., Inc.                      *
    2455 Paces Ferry Road
    Atlanta, GA 30339                            *

    SERVE:                                       *
    CSC-Lawyers Incorporating Service Co.
    7 St. Paul Street, Suite 820
    Baltimore, MD 21202
                                                 *                                  i:

    And                                                                              0i:RctW"~
    JOHN DOE                                     *

           Defendants.                           *
    *      *        *       *     *        *     *      *      +       *      *       *          *

                                         .....
                                :CC)MP1C~ Ai1T AN0.![:TitY'DEKAM .

           COMES NOW the Plaintiff, MICHAEL SAVAGE, by and through his counsel, Timothy F.

    Maloney, Matthew J. Focht, Esq. and the law fi:m of Joseph, Greenwald & Laake, P.A., and sues

    the Defendant, HOME DEPOT U.S.A., INC., and for cause therefor, states as follows:
                                      J1UI.3TSIlICTIPN .AN)D -VENUE

           1.       This Honorable Court has jurisdiction over this action pursuant to Md. Code

    Ann., Cts. & Jud. Proc. §6-102(a).

           2.       Venue properly lies with this Honorable Court pursuant to Md. Code Ann., Cts. &

    Jud. Proc. §6-201(a).
          Case 8:21-cv-02183-CBD Document 4 Filed 08/25/21 Page 2 of 6
r




                                                 PAR'TIES

             3.    Plaintiff MICHAEL SAVAGE is an adult citizen of the Commonwealth of Virginia,

    residing at 5724 Osprey Court, C1iflon, Virginia 20124.

             4.    Upon infonmation and belief, IeIendant:HOME DEPOT U.S.A., INC. is a

    corporate entity organized under the laws of the State of Delaware, listed as having a principal

    office located at 2455 Paces Feny Road, Atlanta, Georgia 30339. Upon fiirther information and

    belief, Defendant HOME DEPOT U.S.A., INC. is engaged in the business of retail sales of home

    improvement products, tools and services via its warehouse stores, including, but not limited to,

    Store #25541ocated at 6003 Oxon Hill Road, Oxon Hill, Prince George's County, Mazyland

    20745.

             5.    Defendant JOHN DOE is an actual person who has not been identified by

    Defendant HOME DEPOT U.S.A., Inc. in the course of the investigation of the instant matter.

    Plaintifflanows that Defendant DOE exists, as he was observed operating the forklift at issue in
                                                                                                   of the
    this case, but Plaintiffcannot identify that individual by name at this time and without use

    discovery tools available to him under the rules of this Honorable Court. As such, the use of a

    "John Doe" pleading is appropriate under the circumstances presented herein. See Bakery &

    Confectionary Union & Indus. lnt'l Pension Fund v. Cont'1 Food Prods., 2014 U.S. Dist. LEXIS

    174252 at *5 (D. Md. December 16, 2014); see also Schiff v. Kennedy, 691 F.2d 196, 197-98 (4u'

    Cir. 1982).
                                                COUNTA,
                                                Piegligenee                                                  ;
                                                                                                             1

             6.    Plaintiff hereby incorporates by reference Paragraplis:l-5 of the Complaint as if fully

    realleged herein.
                                                     2




                                                                                                             ,
           Case 8:21-cv-02183-CBD Document 4 Filed 08/25/21 Page 3 of 6
12




             7.      On or about September 26, 2018, Plaintiif MICHAEL SAVAGE was at Defendant

     HOME DEPOT U.S.A., INC.'s store #2554 in Oxon Hill, Prince George's County, Maryland

     shopping for home improvement supplies in the lumber department, and was standing beside a cart

     that he had loaded with plywood to purchase. At all times relevant hereto, Plaintiff was exercising

     due care and caution.

             8.      At that same time and place, Defendant JOHN DOE, upon information and belief,

     an employee, agent and/or servant of Defendant HOME DEPOT USA, INC. acting within the scope

     of his employment, was operating a forklift in the same aisle of the store where the Plaintiff was

     situated when Defendant DOE failed to pay full time and attention to his surrotuidings thereby

     causing the forklift to collide into the Plaintiffs loaded plywood cart.

            9.       The impact from the forklift pushed the loaded plywood cart into the Plaintiff

     striking his body about his hip area and causing him to fall to the ground, thereby causing the

     Plaintiffto suffer serious physical injuries.

            10.     Plaintitfs physical injuries include, but are not limited to, episodes of sudden

     gripping pain running down the entire length of his left leg into his toes, particularly when

     transitioning from sitting to standing, left-sided sciatica, a broad-based disc bulge to the left with

     abutment of the lefft L3 nerve root, and disc bulging at L5-S1 with mild bilateral foraminal

     narrowing.

            11.     At all times relevant herein Defendant JOHN DOE was acting as an employee,

     agent, and/or servant of Defendant HOME DEPOT U.S.A., INC. and the above-described

     negligent acts of Defendant DOE were committed within the scope of his employment with

     Defendant HOME DEPOT U.S.A., Inc. in that he committed them while on duty and in

                                                        t]
       v
                   Case 8:21-cv-02183-CBD Document 4 Filed 08/25/21 Page 4 of 6




            furtherance of Defendant HOME DEPOT U.S.A., INC.'s interests.

                    12.            It was the duty of Defendant JOHN DOE to operate the forklift in a manner free

           from negligence, with due care and regard for the safety of customers in the store. NoWthstaiiding

           said duties, Defendant DOE failed to pay full time and attention to his operation of the forktift and

           stuck the Plaintiffs plywood cart causing the plywood on the cart to collide with the Plaintiffs

           body.

                    13.            Defendant JOHN DOE was negligent in the operation of said forkiift in that he

           failed to operate it in a safe, reasonable, prudent and proper manner by failing to pay full time and

           attention to his driving; failing to keep a proper lookout; failing to keep proper control of the forklift

           he was operating; failing to avoid or attempt to avoid a collision with Plaintiffs plywood cart;

           failing to control the speed of the forklift to avoid a collision; as well as committing other acts of

           negligence.

                   14.            Defendant HOME DEPOT U.S.A., INC. was further negligent by failing to properly

           tnain Defendant Doe; by permitting the forklift to be operated in the aisles of its store during nomial

           business hours while customers were present; and by failing to issue adequate waming to the

           Plaintiff and other invitees of the potential danger posed by a forklift being aperated in the store

           aisle by the use of a sign or other such device; by failing to ensure that Defendant DOE tipeiOe4 it

           in accordance with applicable safety and/or industry standards, andlor by other such acts of

           negligence to be revealed in the course of discovery.

                   15.            As a direct and proximate result of the aforesaid acts of negligence, as well as other

           acts of negligence on the part of the Defendants, individually, jointly, and/or severally, and by and

           through Defendant HOME DEPOT U.S.A., INC.'s agents, servants and/or employees, including but

                                                                        4




_. .                .   .   .   .. _. _ . .... . ..__   .. .   ,   ..                                                      z
       Case 8:21-cv-02183-CBD Document 4 Filed 08/25/21 Page 5 of 6




not limited to Defendant DOE, the Plaintiff, IvIICHAEL SAVAGE, was seriously, painfuAy, and

permanently injured.

        16.     As a resuit of such injuries, Plaintiff MICHAEL SAVAGE incurred damages which

include, but are not liniited to, past and future medical and xeEiabilitation expenses, temporary and/or

permanent impairment of his physical capacity, past and future lost eamings, past and future

impainnent of his usual and customary activities, emotional distress, past and future conscious pain

and suffering, as well as the past and ongoing inconvenience associated with his injuries and the

resultant medical treatment.

        17.     All such damages, injuries, and/or losses — past, present, and prospective — were

caused by the negligent acts of Defendants, individually, jointly, andlor severally, and by and

through Defendant HOMB DEPOT U.S.A., INC.'s ageitts, servants and/or employees, including but

not limited to Defendant DOE, and in breach of the respective duties owed by them to the Plaintiff.

        18.     Plaintiff MICHAEL SAVAGE was in no way contributorily negligent, nor did he

assume the risk of his injuries.

        WHEIPEFORE, the Plaintiff, MICHAEL SAVAGE, demands judgment against Defendants

HOME DEPOT U.S.A., INC. and JOHN DOE, individually, jointly, and or severally, for monetary

damages, together with the costs of this action, which tlamages exceed $75,000.00, as well as such

further and additional relief as the nature of the case may require and which this H000rakile Court

may deem just and proper under the circumstances.




                                                  E
      Case 8:21-cv-02183-CBD Document 4 Filed 08/25/21 Page 6 of 6




                                      AM 1r9EMAND
          Plaintiff MICHAEL SAVAGE hereby demands a trial by jury as to all issues raised
herein.

                                          Respectfully submitted,

                                          JOSEPH, GRE_5NWAW. & LAAKE, P.A.

                                                           -
                                    By:                                       _

                                          Ttmothy F. al            lJsquke,: PF 8606010245
                                          tmalorie~     ~g11a~v.co m
                                          Ivlatthe ; J. ~Focht, Esquire, CPF 0112110249
                                          mfocht@jgllaw.com
                                          6404 Ivy Lane, Suite 400
                                          Greenbelt, MD 20770
                                          (301) 220-2200 (phone)
                                          (301) 220-1214 (facsimile)

                                          Counselfor Plafntiff
                                          MICHAEL SAVAGE
